 



EXHIBIT 10.2.3

 

Access National Corporation

Restricted Stock Unit Agreement – Form Of

 

This Restricted Stock Unit Agreement (“Agreement”) evidences the grant to the
Participant set forth below of a number of Restricted Stock Units (the “Award”)
relating to the common stock (the “Stock”) of Access National Corporation (the
“Company”), granted under, and subject to the terms and conditions set forth in,
the Access National Corporation 2017 Equity Compensation Plan, as the same may
be amended or replaced from time to time (the "Plan"), and in addition shall be
subject to the terms and conditions set forth below. The Award is granted as
follows:

 

Participant << NAME >>         Date of Grant << GRANT DATE >> (“Award Date”)    
  Number of Units << NUMBER >> (“Units”)       Vesting Schedule:   Vesting Date
Number of Vested Units         << VESTING DATE >> (25% of grant) 25% of the
Units will vest on each of the dates indicated (with the exact number of Units
vesting on each date as set forth herein to avoid any fractional shares),
subject to earlier vesting or forfeiture as provided in Paragraphs 2 and 3 of
the terms and conditions below << VESTING DATE >> (25% of grant) << VESTING DATE
>> (25% of grant) << VESTING DATE >>

(25% of grant)

 

1.Award of Restricted Stock Units. In consideration of the services rendered to
the Company or a Subsidiary by Participant as a key employee or a non-employee
director, the Committee has granted to Participant the Units, effective on the
Award Date, subject to the terms and conditions of this Agreement. Each Unit
represents the right to receive one share of Stock upon satisfaction of the
vesting and other conditions set forth in this Agreement. To evidence its grant
of the Units and the terms and conditions thereof, the Company has signed this
Agreement as of the Award Date.

 

2.Period of Restriction. Subject to Paragraph 3 below, the Units shall become
vested and nonforfeitable on each of the first, second, third and fourth
anniversaries of the Award Date (each such date, a “Vesting Date”), provided
Participant continues to be an employee or a non-employee director of the
Company or any of its Subsidiaries through each such Vesting Date. If
Participant’s employment with or service to the Company and its Subsidiaries
terminates prior to a Vesting Date and Paragraph 3 does not apply or has not
applied, or to the extent Paragraph 3 cannot apply, then, subject to Section
12.3 of the Plan, any remaining unvested Units at the date of such termination
of employment or service shall automatically be forfeited to the Company.

 

3.Accelerated Vesting. Notwithstanding the foregoing, to the extent such Units
have not previously terminated or become vested and nonforfeitable:

 

a.Death or Disability. If Participant’s employment or service terminates due to
death or Disability, any remaining unvested Units at the date of such
termination shall automatically be vested and nonforfeitable.

 

b.Change of Control. If a Change of Control of the Company occurs and
Participant has remained continuously employed by or in continuous service to
the Company or any Subsidiary until the date such Change of Control occurs:

 

i.if the successor company assumes, converts, continues or otherwise replaces
the Award on proportionate and equitable terms and on or within 24 months after
the date the Change of Control occurs Participant’s employment or service is
terminated without Cause, then any remaining unvested Units at the date of such
termination of employment or service shall automatically be vested and
nonforfeitable; or

 

 

 

 

ii.if the successor company does not assume, convert, continue or otherwise
replace the Award on proportionate and equitable terms, then any remaining
unvested Units at the date of such Change of Control shall automatically be
vested and nonforfeitable.

 

4.Payment of Common Stock. Shares of Stock corresponding to the number of Units
that become vested and nonforfeitable in accordance with Paragraph 2 or
Paragraph 3 above (“RSU Shares”) shall be paid to Participant either through
delivery of a share certificate or by providing evidence of electronic delivery
and such RSU Shares shall be registered in the name of Participant. The RSU
Shares shall be paid on the applicable Vesting Date for such Units unless
vesting is accelerated under Paragraph 3 prior to such Vesting Date. In the
event vesting is accelerated under Paragraph 3, the RSU Shares shall be paid as
follows (based on the first to occur of a termination of employment or service
due to death or Disability or a Change of Control): within 30 days following
termination of employment or service due to death or Disability if vesting is
accelerated pursuant to Paragraph 3(a); upon termination of employment or
service if vesting is accelerated pursuant to Paragraph (3)(b)(i); and upon a
Change of Control if vesting is accelerated pursuant to Paragraph (3)(b)(ii).

 

5.No Deemed Dividends. Participant shall have no right to deemed dividends,
dividend equivalents or other distributions with respect to the Units.

 

6.Nontransferability. Prior to becoming vested and nonforfeitable in accordance
with Paragraph 2 or Paragraph 3 above, neither the Units nor any right or
interest therein or part thereof shall be transferable except upon the death of
Participant as set forth in the Plan.

 

7.Code Section 409A. The Award is intended to be exempt from Code Section 409A.
Notwithstanding the foregoing, the Company shall not be liable to Participant in
the event the Award or this Agreement fails to be exempt from, or comply with,
Code Section 409A.

 

8.Taxes. Participant agrees that he or she is responsible for the payment of any
taxes (including alternative minimum taxes) related to the Award. To the extent
required by law, Participant will be required to pay the Company or a
Subsidiary, as appropriate, the amount of any federal, state and local taxes
required to be withheld in connection with the Award. In lieu thereof, the
Company or a Subsidiary, as appropriate, will have the right to withhold from
any other cash amounts due or to become due from the Company or the Subsidiary
to Participant the amount of any federal, state and local taxes required to be
withheld in connection with the Award. As an alternative to making a cash
payment to the Company or a Subsidiary, as appropriate, Participant may satisfy
applicable withholding tax obligations, in whole or in part, by having the
Company withhold from the RSU Shares otherwise issuable shares of Stock having a
Fair Market Value equal to the amount required to be withheld. In addition, the
Committee may approve another alternative for Participant to satisfy applicable
withholding tax obligations, in whole or in part, by delivering to the Company
shares of Stock having a Fair Market Value equal to the amount required to be
withheld. The value of any shares of Stock so withheld or delivered (to the
extent such delivery is approved by the Committee) shall be based on the Fair
Market Value of the shares on the date that the amount of tax to be withheld is
to be determined. In any event, the Company or a Subsidiary, as appropriate,
shall withhold only the minimum amount necessary to satisfy applicable statutory
withholding requirements unless Participant has elected to have an additional
amount (up to the maximum allowed by law) withheld. All elections by Participant
shall be irrevocable and be made in writing and in such manner as determined by
the Committee (or its delegee) in advance of the day that the transaction
becomes taxable.

 

9.Rights as a Shareholder. Participant shall have no rights as a shareholder
with respect to the Units or any RSU Shares issuable upon payment of vested
Units (including voting rights or dividends) unless and until a certificate or
certificates representing such RSU Shares shall have been issued by the Company
to such holder or a book entry representing such RSU Shares has been made by the
registrar of the Company.

 

10.Stock Ownership and Patronage Policy. The RSU Shares issued upon payment of
vested Units may be subject to the Company’s Stock Ownership and Patronage
Policy as in effect from time to time. Participant agrees to comply with the
provisions of the Company’s Stock Ownership and Patronage Policy to the extent
applicable to him or her.

 

11.Clawback. In accordance with Section 17.13 of the Plan, to the extent
permitted by law, Participant may be required to repay to the Company within 30
days the cash value of any RSU Shares to the extent such RSU Shares were issued
within 90 days prior to the termination of Participant’s employment for any
reason other than death or Disability.

 

 

 

 

12.Plan. The Award is granted pursuant to the Plan and is subject to the terms
thereof. The number and kind of shares of Stock issuable upon payment of the
Units are subject to adjustment in accordance with Section 13.1 of the Plan.

 

13.Electronic Delivery and Signatures. Participant hereby consents and agrees to
electronic delivery of share(s) of Stock, Plan documents, proxy materials,
annual reports and other related documents. If the Company establishes
procedures for an electronic signature system for delivery and acceptance of
Plan documents, Participant hereby consents to such procedures and agrees that
his or her electronic signature is the same as, and shall have the same force
and effect as, his or her manual signature. Participant consents and agrees that
any such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan.

 

14.Construction and Capitalized Terms. This Agreement shall be administered,
interpreted and construed in accordance with the applicable provisions of the
Plan. Where used herein all capitalized terms shall have the respective meanings
attributed thereto in the Plan, unless this Agreement provides, or the context
requires, otherwise.

 

By Participant's acceptance of this Agreement and the Award represented hereby,
Participant confirms that the Award and all shares of Stock issued in connection
with the Award have been and will be acquired for investment purposes only and
not with the view to distribute or transfer and will be held for Participant’s
own account. Furthermore, by acceptance of this Agreement, Participant agrees to
take into consideration the current strength of the Company's Stock price and to
not sell any shares into the market that would cause a substantial decrease in
the Company's Stock price.

 

Dated at Reston, Virginia on [insert Award Date].   ACCESS NATIONAL CORPORATION
        By:       << NAME AND TITLE >>  

 

 

The Undersigned hereby acknowledges receipt of a copy of the Plan and the
related prospectus and accepts and agrees to the grant of the Award on terms and
conditions set forth herein and in the Plan.

 

        (Participant)     Date  

 

 

